Title: Thomas Jefferson to John Bracken, 23 October 1815
From: Jefferson, Thomas
To: Bracken, John


          
            Sir
             Monticello Oct. 23. 15.
          
          In a late letter from mr Mazzei I have recieved inclosed a power of Attorney from the representatives of the late mr Bellini for the settlement of the administration of his affairs and remitment of the proceeds. my distance rendering it impracticable for myself, I have thought it would be for your convenience also to engage some person in your neighborhood to attend to this. I have therefore requested of mr Robert Saunders to undertake it which if he consents to do, I will fill up the power of attorney with his name so that you may be placed on sure ground in what is  done by him, by this regular sanction. Accept the assurances of my esteem and respect.
          Th: Jefferson
        